EDMONDSON, Chief Judge
concurring in the result in part and dissenting in part:
I concur in the result affirming summary judgment in favor of Defendants. But I cannot agree that Plaintiffs’ lawyers must be sanctioned. I do not think that all Plaintiffs sought relief for securities fraud in the complaint; I instead read the complaint to assert those claims only on behalf of Plaintiff DynaVision Group, LLC: the undisputed seller of the security at issue here. Nor do I accept that no “reasonably competent lawyer” standing in the shoes of Plaintiffs’ lawyers would have brought the claims for securities fraud. The claims could have seemed arguable at the time Plaintiffs sued Defendants in federal court: for example, no court had then ruled on the damaging effect of Plaintiffs’ testimony in the related state case. Furthermore, it is important that the district court denied sanctions. As a matter of doctrine, we must afford the district court some deference about sanctions. See Indus. Risk Insurers v. M.A.N. Gutehoffnungshutte GmbH, 141 F.3d 1434, 1448 (11th Cir.1998) (“The decision whether to impose Rule 11 sanctions is left to the district court’s sound discretion.”). Because I see no abuse of discretion in the decision of the district court declining to sanction Plaintiffs’ lawyers, I dissent from the part of today’s decision that concludes otherwise.
I would affirm the whole judgment— including the denial of sanctions — of the district court.